DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (NPL document provided by the Applicants, Vortex-induced vibration wind energy harvesting by piezoelectric MEMS device in formation; hereinafter Lee).
Regarding claim 1, Lee discloses a vortex-induced vibration wind energy harvesting device  (Figure 1) comprising: a plurality of oscillators (Figure 1a) arranged into an array (Figures 7 and 8), wherein when one of the plurality of oscillators generate and resonate with the periodic 5shedding vortices due to an incoming airflow (abstract), the oscillation of at least one of the plurality of oscillators in downstream wake is enhanced, thereby enhancing overall oscillation phenomena of the array; and a plurality of piezoelectric microelectromechanical systems 10(MEMS), respectively connected to the plurality of oscillators, generating and outputting voltage and current due to oscillation of the plurality of oscillators.  
Regarding claim 2,  the plurality of oscillators are made out 15of hollow cylinders (Results, line 1).  
Regarding claim 3, Fig. 1(c) shows each of the plurality of piezoelectric microelectromechanical systems include: a microelectromechanical system chip; 20a piezoelectric cantilever arranged on the microelectromechanical system chip; a pad oxide layer arranged on the piezoelectric cantilever for insulation, wherein the pad oxide layer is designed with a first opening and a second opening (Fig. 1(c)), and one of the plurality of oscillators 25is mounted on a portion of the pad oxide layer; a piezoelectric layer arranged on the piezoelectric cantilever, 14wherein a portion of the piezoelectric layer is located in the first opening, when the oscillators oscillates, the piezoelectric layer is deformed by bending force, thereby generating voltage and current; and 5two output terminals used as a positive terminal and a negative terminal respectively, wherein one of the two output terminals is arranged on the piezoelectric cantilever and arranged in the second opening, the other output terminal is arranged in the first opening, covers and connects to the piezoelectric layer, and the two output 10terminals are configured to output the voltage and current generated by the piezoelectric layer.  
Regarding claim 4,  an oxide layer is arranged between the microelectromechanical system chip and the piezoelectric cantilever (refer to Fig. 1(c)).
15rRcrc jflaskdjflskjfRegarding claim 5, a cantilevered portion of the piezoelectric cantilever is suspended, the microelectromechanical system chip is not arranged under the cantilevered portion, and one of the plurality of oscillators and the piezoelectric layer are arranged on 20the cantilevered portion.  
Regarding claim 6, the piezoelectric layer is made of aluminum nitride (Results, line 5).  
Regarding claim 7, the plurality of oscillators are spaced at uniform intervals (Figs. 7 and 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show piezoelectric energy harvesting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837